Title: From George Washington to William Fairfax, 23 April 1755
From: Washington, George
To: Fairfax, William



[Mount Vernon, 23 April 1755]
To The Honble Wm Fairfax Esqr.prest at WilliamsburghDear Sir,

I cannot think of quitting Fairfax without embracing this last oppertunity of bidding you farewell.
I shall this day set out for Wills Creek, where I expect to meet the

Genl, and to stay—I fear too long, as our March must be regulated by the slow movements of the Train, which I am sorry to say, I think, will be tedious in advancing—very tedeous indeed—answerable to the expectation s I have long conceivd predicted, tho’ few believ’d.
Alexandria has been honourd with 5 Governours in Consultation—A happy favorable presage I hope, not only of the success of this e Expedition, but for our little Town of the future greatness of this Town; for surely, such honours must have arisen from a meeting must have been occasioned by the Commodious, and pleasant situation of this e place, the best constitutional qualitys for Popularity, which prognosticates population and the encrease of a (now) flourishing Trade.
I have had the Honour to be introduced to the several Governours; and of being well receiv’d by them all; especially Mr Shirley, whose Character and appearance has perfectly charmd me, as I think his every word, and every Action discovers something of in him the fine Gentn, and great Politician. I heartily wish the same such unanimity may prevail amongst us, as appeard to Reign exist between him and his Assembly; when they, to expidate the Business, and to forward his journey here hither, sat till eleven, and twelve o’clock at every Nights.
It will be needless as I know your punctuality requires no repetition’s stimulus, to remind you of an Affair abt which I wrote sometime ago—therefore, I shall only beg my compliments to Mr Nicholas and his Lady, and to all Friends who think me worthy of their enquirys. I am Dear Sir Yr most Obedient Servt

Go: Washington
Mount Vernon 23d of Apl 1755

